Citation Nr: 1818306	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-35 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and schizophrenia.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for shortness of breath.

4.  Entitlement to service connection for shortness of breath, claimed as trouble breathing and breathing disorder.


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Jones III, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1969 to December 1973, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In May 2016, the Veteran testified at a Board hearing; a transcript of the hearing is associated with the claims file.

The record reflects that the Veteran has been diagnosed with various psychiatric disorders, including PTSD, depression, and schizophrenia.  As such, the Board has restyled the claim more broadly to reflect all potential current diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The issues of entitlement to service connection for an acquired psychiatric disorder and shortness of breath are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  An April 2003 rating decision denied service connection for shortness of breath.  The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable one-year appellate period.

2.  An April 2003 rating decision denied service connection for PTSD.  The Veteran timely submitted additional evidence, and the RO issued a Statement of the Case in September 2005.  The Veteran was notified of his rights but did not file a Substantive Appeal within the applicable time period.

3. With regard to both service connection claims, the evidence associated with the claims file subsequent to the April 2003 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claims.


CONCLUSIONS OF LAW

1. The April 2003 rating decision is final. 38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2. New and material evidence sufficient to reopen the claims of service connection for PTSD and shortness of breath has been received. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a), (c) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen his claims for service connection for PTSD and shortness of breath.

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted, and material evidence is evidence that, by itself or when considered with previous evidence, relates to an unproven fact necessary to substantiate the claim. Id. Newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

The Veteran was denied service connection for PTSD and shortness of breath in an April 2003 rating decision.  He did not appeal on the issue of shortness of breath, so the decision is final as to that issue. 38 C.F.R. §§ 3.140, 3.156(c), 20.302, 20.1103.  With regard to PTSD, the Veteran submitted a PTSD questionnaire in October 2003.  A June 2004 rating decision continued the denial for PTSD.  In April 2005, the Veteran filed a Notice of Disagreement with the June 2004 rating decision.  The Veteran submitted another PTSD questionnaire in May 2005.  The RO issued a further Statement of the Case in September 2005.  The Veteran was notified of his rights but did not file a Substantive Appeal within the applicable time period.  That decision is therefore final.

The Board must initially determine whether new and material evidence has been submitted to reopen the service connection claims prior to addressing the claims on their merits. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

With regard to the service connection claim for shortness of breath, the evidence of record at the time of the April 2003 rating decision consisted of service treatment records and private treatment records from CareSouth.  With regard to the service connection claim for PTSD, the evidence of record at the time of the September 2005 Statement of the Case included service treatment records, VA treatment records, lay statements from the Veteran, and records from the South Carolina Department of Corrections.

Evidence received since the rating decision includes additional VA treatment records for chronic obstructive pulmonary disease (COPD) and post-traumatic stress disorder (PTSD).  Furthermore, the Veteran provided sworn testimony that his breathing problems began during service, as well as testimony regarding the effects of his PTSD following service.  This evidence is new as it was not previously submitted to agency decision makers, and material as it addresses the unestablished facts of in-service incurrence and nexus.  It is not redundant and, when considered with previous evidence of record, raises a reasonable possibility of substantiating the claim.  Therefore, reopening of the claims for service connection for shortness of breath and PTSD is warranted.


ORDER

New and material evidence having been received, the claim for service connection for shortness of breath is reopened; the claim is granted to this extent only.

New and material evidence having been received, the claim for service connection for PTSD is reopened; the claim is granted to this extent only.


REMAND

This case requires remand to obtain updated records and evaluation of the Veteran's mental and breathing disabilities.

At the hearing, the Veteran testified that he saw a Dr. Smith in South Carolina beginning in October 1987 and received treatment at McLeod Health in Hartsville and Florence, South Carolina, around 2016.  He also testified that he received Social Security Administration benefits. 

The record reflects a long history of various psychiatric disabilities, including depression, schizophrenia, and PTSD.  The Board has restyled the Veteran's claim more broadly to reflect all potential current psychiatric diagnoses.  A VA examination is required to assess the relationship of these current disabilities to service, taking into consideration the Veteran's lay statements about his experiences in service and the progression of his mental health disabilities after service.

A VA examination is also required to assess the relationship of the Veteran's current breathing problems, including COPD, to service, taking into account his lay statements including testimony at the hearing that his breathing problems began during service.

Accordingly, the case is REMANDED for the following action:

1.  After contacting the Veteran and/or his representative to obtain the appropriate authorizations and inquire about any outstanding relevant medical records not currently in the file, including records from a Dr. Smith in South Carolina and from McLeod Health in Hartsville and Florence, South Carolina, request treatment records from any source the Veteran identifies and obtain any VA treatment records not currently in the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  Request from the Social Security Administration the records pertinent to the Veteran's claim and/or award of Social Security Administration disability benefits. All efforts to obtain this evidence must be documented and associated with the file.

3.  After any additional records have been included in the claims file, schedule the Veteran for a VA examination to determine the nature and likely etiology of any psychiatric disabilities, including depression, schizophrenia, and PTSD.  The examiner should review the entire claims file, including the Veteran's lay statements and hearing testimony.  All indicated studies, tests, and evaluations deemed necessary should be performed.  

The VA examiner should elicit from the Veteran and record a complete medical history and report detailed examination findings referable to any psychiatric disabilities. 

All psychiatric diagnoses shall be reported.  The examiner should also provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that any such disability is related to service.  For all opinions provided, the examiner must provide a rationale (i.e., why or why not), and should explicitly comment on the all lay statements, including a May 2005 statement from the Veteran, and the Veteran's testimony at the hearing regarding his mental health problems.

4.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of any breathing disorders, including COPD.  The examiner should review the entire claims file, including the Veteran's lay statements and hearing testimony.  All indicated studies, tests, and evaluations deemed necessary should be performed.  

The VA examiner should elicit from the Veteran and record a complete medical history and report detailed examination findings referable to any breathing disabilities. 

All breathing-related diagnoses shall be reported.  The examiner should also provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that any such disability is related to service.  For all opinions provided, the examiner must provide a rationale (i.e., why or why not), and should explicitly comment on the all lay statements, including the Veteran's testimony at the hearing regarding his shortness of breath.

5.  Then, VA should conduct any other development actions deemed warranted and readjudicate the claim on appeal.  If the benefit sought is not fully granted, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


